ADAMS, J.
The claim which the plaintiff seeks to establish through the medium of this action, and which in her bill of particulars she states is for work, labor, and services “performed and rendered [by her husband] in conducting the Democratic compaign in the county of Cayuga, between the said dates in 1892 (September 1st to November 11th), and performing the duties of said Hiram W. Babcock as chairman of said county committee,” is resisted by the defendant upon the ground that the contract upon which it is founded is in contravention of the statute which prohibits contributions of money with the intent to promote the election of a person to an elective office, and upon the further ground that such contract is, in its spirit and letter, repugnant to public policy. It is always the duty of the court—and more especially is this so in these latter days—to set its face sternly and rigidly against the infraction of any and every law which is designed to promote the purity of elections and to prevent the corruption of electors, but it is equally its duty to apply the law impartially to all suitors who may be attempting to assert or defend their legal rights, whatever may be the circumstances of the particular controversy which it is called upon to adjudicate. In the case in hand it is true that the differences sought to be adjusted are traceable to an agreement which, as the evidence now stands, it appears was entered into by the parties for the rendition of services connected with the general election of 1892; and if it can be said as matter of law that the contract was entered into with the sole design to promote the election of one or more persons, or if it was a mere device or cover by which such election was to be accomplished, the defendant’s contention is undoubtedly well grounded, and the plaintiff must fail in her action. This contention, as we understand it, is that the contract entered into between these parties was violative of subdivision 4 of section 410 of the Penal Code of this state. This section, as its caption clearly indicates, was designed by the legislature to prevent “furnishing money or entertainment to induce attendance at the polls,” and it provides that “any person who, with the intent to promote the election of a person to an elective office, * * * (4) contributes money for any other purpose than the printing and circulating of hand-bills, books and other papers previous to an election or town meeting, or *968conveying such poor or infirm electors to the polls, is guilty of a misdemeanor.” It is easily conceivable that a contract might be entered into substantially like the one which the plaintiff insists was made between her assignor and the defendant, which would seek to accomplish by indirection precisely what this statute is designed to prevent; that is, a man might be selected and employed to perform certain clerical duties, not because of any necessity for his employment, not because of any peculiar aptitude which he possessed for the duties his position required him to perform, but rather because of the influence he was supposed to possess with a certain class of voters. It is broadly intimated that such a purpose really lies at the foundation of the agreement in question, and it is quite possible that, with' all the facts before them, a jury would be justified in reaching a conclusion in harmony with this intimation, and in that event the plaintiff would certainly fail in her action; but from the facts as they now stand the question to be determined is whether or not the court was justified in adopting such a conclusion as a matter of law. This being an appeal from a judgment of nonsuit, the plaintiff is entitled to have the case considered in the light most favorable to her contention, and likewise to have the benefit of every fact proven, and every inference which is fairly deducible therefrom (Stuber v. McEntee, 142 N. Y. 200, 205, 36 N. E. 878; McNally v. Insurance Co., 137 N. Y. 389, 33 N. E. 475; Insurance Co. v. Hagerty, 92 Hun, 28, 36 N. Y. Supp. 558); and with this rule in mind we are not prepared to hold that it is impossible to draw inferences from the established facts in the case which are consistent with a valid agreement. It seems that the defendant was ambitious to serve his party as chairman of its county committee, and he discovered an opportunity in the immediate future by which he believed his ambition might be gratified; but, being unwilling to divert from his private business the time which would be required to manage the affairs of his party, he entered into negotiations with the plaintiff’s assignor to represent him upon the committee, and to perform the labor which would naturally fall upon his shoulders as chairman. During these negotiations he was careful to impress upon Smith the fact that it was his (defendant’s) work which was to be done, and that it was to be performed in such a manner that the defendant was to receive whatever credit resulted from its performance. These négotiations ultimately resolved themselves into a contract, by which the defendant assumed personal responsibility for the services to be performed. This being the situation, it is quite obvious that a contract was established between these parties which was personal in its character; and that one of the objects sought to be accomplished in its fulfillment was the success of the nominees of one of the two great political parties does not, in our opinion, deprive it of that character. It might as well be said that a contract of employment between the publishers of a partisan newspaper and its editor, whose only duty was to accomplish by his pen what the plaintiff’s assignor was expected to .accomplish by *969Ms diligence and energy, would be within the condemnation of the statute. In either case, if the element of intent is present,—that is, if the contract is entered into for some ulterior purpose, and with the design to defeat or evade the statute in its true intent and meaning,—then, doubtless, it is void; but until that is made to appear (and in this case the onus is upon the defendant to make it so appear) we think it must be treated like any other contract. These views lead us, therefore, to the conclusion that the question of intent of the parties in entering into the agreement in question should have been submitted to the jury, and that the failure to do so was error which renders a reversal of the judgment appealed from necessary.
Judgments of the county court of Cayuga county and of the city of Auburn reversed, with costs. All concur.